Case: 13-13217   Date Filed: 12/04/2013   Page: 1 of 2


                                                          [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 13-13217
                          Non-Argument Calendar
                        ________________________

                   D.C. Docket No. 1:12-cv-00702-CG-M


21ST CENTURY INSURANCE COMPANY,

                                                                Plaintiff-Appellee,

                                       versus

AMANDA TAYLOR,

                                                          Defendant-Appellant.


                       __________________________

                 Appeal from the United States District Court
                    for the Southern District of Alabama
                       _________________________

                             (December 4, 2013)

Before HULL, HILL, and FAY, Circuit Judges.

PER CURIAM:
               Case: 13-13217      Date Filed: 12/04/2013     Page: 2 of 2


      Having reviewed the record and considered the arguments of the parties in

their respective briefs, we affirm the district court in all respects related to this

appeal for the reasons stated by the district court.

      AFFIRMED.




                                            2